ACCEPTED
                                                                                           12-15-00220-CV
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                     12/16/2015 3:35:32 PM
                                                                                                 Pam Estes
                                                                                                    CLERK
                              NO. 12-15-00220-CV


                                                                         FILED IN
                                                                  12th COURT OF APPEALS
                                      IN THE                           TYLER, TEXAS
                                                                  12/16/2015 3:35:32 PM
                         TWELFTH COURT OF APPEALS                        PAM ESTES
                                                                           Clerk

                                 TYLER, TEXAS


                                   ANNA INMAN
                                     Appellant,
                                         v.
                    EQUABLE ASCENT FINANCIAL, LLC.
                                     Appellee.


On Appeal from the 392nd Judicial District Court of Henderson County, Texas,
EQUABLE ASCENT FINANCIAL, LLC v. Anna Inman, Cause No. 2011B-1051

                 UNOPPOSED MOTION TO EXTEND TIME
                     TO FILE APPELLEE'S BRIEF

TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellee EQUABLE ASCENT FINANCIAL, LLC asks the Court to extend

the time to file its Appellee's Brief and will show the Court as follows:

                                 BACKGROUND

      Appellee's Brief is due on December 18, 2015. Due to the reasons stated

below, Appellee requests additional time to file its Brief.

                        ARGUMENT & AUTHORITIES

      Appellee requests an additional thirty (30) days to file its Brief, extending the
deadline until January 18, 2016. Appellee needs additional time to file its Brief.

Counsel for Appellee has taken over the handling of cases all over the State of Texas

that were previously handled by Anh Regent, a Houston attorney who filed

bankruptcy proceedings and closed his practice. This process has been chaotic and

difficult due to hearings being set on a daily basis throughout the state with very

little notice being provided to Appellee's clients. Counsel for Appellee is the lead

counsel in these cases and this out of the ordinary scenario has delayed his ability to

complete Appellee's brief.

      Appellee requests a short extension of time to file Appellee's brief in order to

be able to complete the preparation of a brief that is concise and aids the Court in

analyzing this appeal.

      No prior extensions of time have been granted to extend the deadline to file

Appellee's Brief

      Appellee therefore requests an additional thirty (30) days to file its Brief.

This Motion is requested in the interest of justice and is not brought with the intent to

delay the proceedings of this matter.

                                        PRAYER

      For these reasons, Appellee asks the Court to grant an extension of time to file

Appellee's Brief until January 18, 2016.
Respectfully submitted,

    CI.,_
Dan G. Young
State Bar No. 22177250
JENKINS, WAGNON & YOUNG, P.C.
P.O. Box 420
Lubbock, Texas 79408
(806) 796-7351
Fax: (806) 771-8755
ATTORNEYS FOR APPELLEE
                                           VERIFICATION


STATE OF TEXAS

COUNTY OF LUBBOCK

       Before me, the undersigned Notary Public, on this day personally appeared
Dan G. Young, who being by me duly sworn on his oath, deposed and said that he is
an attorney for Appellee in the above-entitled and numbered case; that he has read
the above and foregoing Motion to Extend Time to File Appellee's Brief; and that
every statement contained therein is within his personal knowledge and is true and
correct.


                                                         Dan G. Young


     SUBSCRIBED AND SWORN TO BEFORE ME ON THIS                              N.   day of
December, 2015.

              04.2.1144,
                             JAMIE L CARLSON
            4%
             .!:.7    .s Notary Public. State of Texas
            S.V..Pik.:4 Comm. Expires 07-20-2016
                            Nolary Ib 120351111
                                                         N I GARY PUBLIC,
                 hnm
                                                         STATE OF TEXAS


                           CERTIFICATE OF CONFERENCE

      On December 16, 2015, my office communicated with Richard Tomlinson
regarding the filing of this Motion and he indicated that he was unopposed to such.



                                                         Dan G. Young
                         CERTIFICATE OF SERVICE

      The undersigned certifies that a true and correct copy of the foregoing Motion
to Extend has been served via the Court's Electronic Filing System on this 16th day
of December, 2015 on the following:

 Richard Tomlinson
 Lone Star Legal Aid
 1415 Fannin Street
 Houston, TX 77002




                                             Dan G. Young